Title: From Alexander Hamilton to Tench Coxe, 22 May 1792
From: Hamilton, Alexander
To: Coxe, Tench



Sir
[Philadelphia] May 22d 1792

Pursuant to the 6th Section of the Act making alterations in the Treasury & War Departments, I have concluded to commit to you the general Superintendence of the Light Houses and other establishments relating to the security of Navigation according to the powers vested in me by law.
Information will be given accordingly to the respective Superintendents who will be instructed to correspond in future with you, and take your directions.
When the Presidents sanction is in any case requisite you will make report to me in order that the requisite submission to him may be made.
I am Sir &c
Alexr Hamilton
The Commissioner of the Revenue
